DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/16/2022.
Applicant’s cancelation of claims 9-15 is acknowledged and require no further examining.  Claims 2-4, 6, and 8 are withdrawn for being drawn to a non-elected species.  Claims 1, 5, and 7 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species 1, the embodiment shown in Figures 4-7, in the reply filed on 02/23/2022 is acknowledged.

Claims 2-4, 6, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Arai (JP 3203848).
Regarding claim 1, Arai disclose a box holder (1) for supporting a first flap (F1) and a second flap (F2) of a packaging box (H) so that the ends of the first flap (F1) and the second flap (F2) are in close contact with each other, wherein the box holder (1) comprises:
a first horizontal bar (5a) extending in a direction parallel to longer sides of the first (F1) and second (F2) flaps to press an upper surface of the first flap (F1);
a second horizontal bar (5b) extending in a direction parallel to the first horizontal bar (5a) to press an upper surface of the second flap (F2);
a plurality of first bent members (5c) extending from the first ends of the first (5a) and second (5b) horizontal bars to press a first side surface of four side surfaces of the packaging box (H);
a plurality of second bent members (5d) extending from second ends of the first (5a) and second (5b) horizontal bars opposite to the first ends to press a second side surface opposite to the first side surface among the four side surfaces of the packaging box (H);
a plurality of first joint members (see figure 3 below) outwardly extending from the first horizontal bar (5a) in a direction perpendicular to the first (5a) and second (5b) horizontal bars to press the upper surface of the first flap (F1);
a plurality of second joint members (4d) outwardly extending from the second horizontal bar (5b) in an opposite direction perpendicular to the first (5a) and second (5b) horizontal bars to press the upper surface of the second flap (F2);
a plurality of third bend members (5f) extending from ends of each of the plurality of first jount members (see figure 3 below) to press a third side surface of the packaging box (H) different from the first and second surfaces;
a plurality of fourth bent members (6a, 6b) extending from the ends of each of the plurality of second joint members (4d) to press a fourth side surface opposite to the third side surface among the four side surfaces of the packaging box (H);
a first support member (see figure 3 below) connecting ends of the first bend members (5c) to press the first side surface further;
a second support member (see figure 3 below) connecting ends of the second bend members (5d) to press the second side surface further;
a third support member (5g) connecting ends of the third bend members (5f) to press the third side surface further; and
a fourth support member (14) connecting ends of the fourth bent members to press the fourth side surface further.
(Figure 1-5, 7 and Page 2 paragraph 6, Page 3 paragraphs 11, 13, 14, 17, Page 4 paragraph 19)
[AltContent: textbox (First Support Member)][AltContent: arrow][AltContent: textbox (Arai)]
    PNG
    media_image1.png
    342
    331
    media_image1.png
    Greyscale

[AltContent: textbox (Second Joint Members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Support Member)][AltContent: arrow][AltContent: textbox (Fourth Support Member)][AltContent: textbox (Second Support Member)][AltContent: arrow][AltContent: textbox (First Support Member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Joint Members)][AltContent: textbox (Arai)]
    PNG
    media_image2.png
    270
    364
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over reference Arai (JP 3203848) as applied to claim 1 above, and further in view of reference Veix (7,658,054).
Regarding claim 5, Arai disclose the claimed invention as stated above but do not disclose the bend members are curved.
Veix disclose a device comprising guide rods (107a, 107b, 107c, 107d) configured to engage the surfaces of a box, wherein the ends (106) that are curved or angled. (Figure 3 and Column 4 lines 39-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the ends of the bend members of Arai by incorporating the curved ends as taught by Veix, since column 4 lines 39-43 of Veix states such a modification would help guide the box between the bend members.
When modifying Arai in view of Veix, the ends of the bend members are interpreted to be curved away from the side surfaces of the packaging box.
Regarding claim 7, Arai disclose the claimed invention as stated above but do not disclose the bend members are angled.
Veix disclose a device comprising guide rods (107a, 107b, 107c, 107d) configured to engage the surfaces of a box, wherein the ends (106) that are curved or angled. (Figure 3 and Column 4 lines 39-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the ends of the bend members of Arai by incorporating the angled ends as taught by Veix, since column 4 lines 39-43 of Veix states such a modification would help guide the box between the bend members.
When modifying Arai in view of Veix, the ends of the bend members are interpreted to be angled away so the ends to not contact the respective side surfaces of the packaging box.

Response to Arguments
The Amendments filed on 08/16/2022 have been entered.  Applicant’s cancelation of claims 9-15 is acknowledged and require no further examining.  Claims 2-4, 6, and 8 are withdrawn for being drawn to a non-elected species.  Claims 1, 5, and 7 are pending in the application.

In response to the arguments of the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Arai (JP 3203848), Examiner finds the arguments not persuasive.
Applicant states:
Arai, however, fails to disclose or teach the claimed feature … as recited in claim 1.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Simply restating the claim does not specifically point out how the language of the claims patentably distinguishes them from the references.
Arai does disclose a box holder comprising:
a first horizontal bar (5a) extending in a direction parallel to longer sides of the first (F1) and second (F2) flaps to press an upper surface of the first flap (F1);
a second horizontal bar (5b) extending in a direction parallel to the first horizontal bar (5a) to press an upper surface of the second flap (F2);
a plurality of first bent members (5c) extending from the first ends of the first (5a) and second (5b) horizontal bars to press a first side surface of four side surfaces of the packaging box (H);
a plurality of second bent members (5d) extending from second ends of the first (5a) and second (5b) horizontal bars opposite to the first ends to press a second side surface opposite to the first side surface among the four side surfaces of the packaging box (H);
a plurality of first joint members (see figure 3 below) outwardly extending from the first horizontal bar (5a) in a direction perpendicular to the first (5a) and second (5b) horizontal bars to press the upper surface of the first flap (F1);
a plurality of second joint members (4d) outwardly extending from the second horizontal bar (5b) in an opposite direction perpendicular to the first (5a) and second (5b) horizontal bars to press the upper surface of the second flap (F2);
a plurality of third bend members (5f) extending from ends of each of the plurality of first jount members (see figure 3 below) to press a third side surface of the packaging box (H) different from the first and second surfaces;
a plurality of fourth bent members (6a, 6b) extending from the ends of each of the plurality of second joint members (4d) to press a fourth side surface opposite to the third side surface among the four side surfaces of the packaging box (H);
a first support member (see figure 3 below) connecting ends of the first bend members (5c) to press the first side surface further;
a second support member (see figure 3 below) connecting ends of the second bend members (5d) to press the second side surface further;
a third support member (5g) connecting ends of the third bend members (5f) to press the third side surface further; and
a fourth support member (14) connecting ends of the fourth bent members to press the fourth side surface further.
[AltContent: textbox (First Support Member)][AltContent: arrow][AltContent: textbox (Arai)]
    PNG
    media_image1.png
    342
    331
    media_image1.png
    Greyscale

[AltContent: textbox (Second Joint Members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Support Member)][AltContent: arrow][AltContent: textbox (Fourth Support Member)][AltContent: textbox (Second Support Member)][AltContent: arrow][AltContent: textbox (First Support Member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Joint Members)][AltContent: textbox (Arai)]
    PNG
    media_image2.png
    270
    364
    media_image2.png
    Greyscale

Since Aria does disclose each and every element, claim 1 is anticipated by Aria.  Therefore, claim 1 is properly rejected under 102(a)(1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 31, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731